Moyer, C J.,
dissenting. I respectfully dissent because res judicata bars the claimant from entitlement to compensation for the period November 21, 1989 to February 21, 1991 when a prior order did not award compensation for that period.
The majority relies upon State ex rel. Peabody Coal Co. v. Indus. Comm. (1993), 66 Ohio St.3d 639, 614 N.E.2d 1044, in determining that the award to the *654claimant here is not barred by res judicata. While the majority is correct in its quotation of that case, Peabody may be distinguished from the instant case on several grounds. First, in Peabody, the prior order specifically stated a procedure by which the claimant could request further temporary total disability compensation beyond the date stated in the order. Id. at 640, 614 N.E.2d at 1045. Therefore, it is reasonable to conclude that the district hearing officer did not consider the issue of claimant’s temporary total disability compensation to be conclusively adjudicated. Here, by contrast, the issue does not involve an additional period for which compensation is sought. Compensation is sought here for the same period for which the claimant originally sought compensation in the prior order. In addition, the claimant in Peabody sought compensation in his second request to the Industrial Commission for an additional injury of “left ulnar neuropathy.” Id. Here, the second motion filed by the claimant sought coverage for the same condition for which she sought compensation in the prior order.
Finally, the defense of res judicata in Peabody was premised upon the argument that the prior order prohibited additional compensation without an additional medical examination and hearing. Id. at 643, 614 N.E.2d at 1047. No such issue exists in this case. Kroger raises the defense of res judicata here because, as the majority states, the issue is whether the question of compensation for the period November 21,1989 to February 21,1991 was specifically decided in the prior order. While it is true, then, that Peabody considered the issue of res judicata within the context of temporary total disability cases, its principles cannot be squarely applied here. There is little doubt in Peabody that the prior order did not conclusively adjudicate the claim that was brought in the later proceeding. The order of the district hearing officer there expressly left open the question of the claimant’s entitlement to future compensation. In addition, the later motion brought by the claimant sought compensation for an additional injury. Thus, we properly determined in Peabody that we could not apply the doctrine of res judicata. By contrast, the instant case presents a claim brought in a later proceeding for the same condition, and based primarily upon the same medical evidence as the decision rendered in the prior order. As the following analysis demonstrates, this case may be distinguished in that its facts support the application of res judicata to the claimant’s second motion for compensation.
For the doctrine of res judicata to apply, a valid, final judgment must have been rendered upon the merits. See 1 Restatement of the Law 2d, Judgments (1982), Section 24; see, also, Grava v. Parkman Twp. (1995), 73 Ohio St.3d 379, 382, 653 N.E.2d 226, 229. Here, in the claimant’s initial motion, she sought compensation for the period beginning on November 21, 1989. This request included the period November 21,1989 to February 21,1991. The decision of the district hearing officer denied the claimant compensation for any period prior to *655February 22, 1991. The claimant did not appeal this order administratively. Therefore, the decision by the district hearing officer on the first motion became a final judgment. That judgment included a determination of the request of the claimant for compensation from November 21, 1989 to February 21, 1991.
We have stated that res judicata applies to administrative proceedings and will be applied where a party has “had an ample opportunity to litigate the issues involved in the proceeding.” See Superior’s Brand Meats, Inc. v. Lindley (1980), 62 Ohio St.2d 133, 16 O.O.3d 150, 403 N.E.2d 996, syllabus. Here, the claimant had an opportunity to appeal the denial of compensation in the prior order for the period in dispute. She did not do so. Instead, she filed a second motion requesting compensation for the same period for which she was denied compensation in the prior order. The claimant here certainly “had an ample opportunity to litigate the issues involved in the proceeding.” Id. Subsequent to the decision rendered by the district hearing officer, the claimant then was responsible for appealing any portion of the decision she considered adverse to her cause.
Further, the analysis by the majority as to the word choice employed by the district hearing officer is not persuasive when the entire order is analyzed. The order stated that there was “no documentation in [the] file” to support an award for the period in dispute and that “[t]his order is based on the medical report(s) of Dr. Lochner.” Regardless of the word choice used by the district hearing officer, a fair reading of the order compels the conclusion that there was no evidence to support an award for the period which was the subject of the claimant’s later motion for compensation. By removing the responsibility from the claimant to appeal this judgment rendered adversely to her in the prior administrative proceeding, the majority has allowed the claimant, in effect, a second full bite of the apple.
For the foregoing reasons, I respectfully dissent and would reverse the judgment of the court of appeals.
Lundberg Stratton, J., concurs in the foregoing dissenting opinion.